Fourth Court of Appeals
                               San Antonio, Texas
                                      March 13, 2019

                                   No. 04-18-00729-CV

              STATE FARM MUTUAL AUTOMOBILE ASSOCIATION,
                               Appellant

                                            v.

                                      Veatrice COOK,
                                         Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-21431
                      Honorable Stephani A. Walsh, Judge Presiding

                                      ORDER
    The appellant’s unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to April 9, 2019.


It is so ORDERED on March 13, 2019.

                                      PER CURIAM




ATTESTED TO: ____________________________
            Keith E. Hottle,
            Clerk of Court